Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-14 is not disclosed or taught by the prior art with the analyser is also arranged to detect oscillatory motion of the stylus by analysing one or more of the sensor signals, whereby stylus contact with an object can be determined from the resultant deflection signal crossing the deflection threshold and no oscillatory motion of the stylus being detected from the analysis of the one or more sensor signals along with the remaining limitations of the claims.
The method as claimed in claim 15 is not disclosed or taught by the prior art including the steps of (iii) analysing at least one of the plurality of sensor signals to detect oscillatory motion of the stylus, and (iv) indicating the stylus has contacted an object only if step (ii) indicates the resultant deflection signal has exceeded the deflection threshold and step (iii) does not detect oscillatory motion of the stylus along with the remaining limitations of the claim.
McMurtry et al (5,228,352) is the closest prior art with a deflection threshold to limit false readings, however, the analyser to determine oscillatory motion to provide an additional means to deter false readings as provided by the limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855